404 F.2d 1385
Richard O. TYSON, Appellant,v.Howard YEAGER, Warden, New Jersey State Prison Trenton, New Jersey.
No. 17138.
United States Court of Appeals Third Circuit.
Argued Jan. 10, 1969.Decided Jan. 23, 1969.

Bernard Chanin, Wolf, Block, Schorr & Solis-Cohen, Philadelphia, Pa., for appellant.
Matthew J. Scola, Asst. Prosecutor of Essex County, Court House, Newark, N.J.  (Joseph P. Lordi, County Prosecutor of Essex County, Newark, N.J., on the brief), for appellee.
OPINION OF THE COURT
Before BIGGS, FORMAN and FREEDMAN, Circuit Judges.
PER CURIAM.


1
Upon hearing and consideration the judgment will be vacated and the cause remanded to the end that there may be raised in the court below by appropriate amendments any issues presented by Griffin v. California, 380 U.S. 609, 85 S.Ct. 1229, 14 L.Ed.2d 106 (1965), and Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964).


2
The court below also will be directed to appoint counsel for Tyson.